DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/25/202 and 07/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendment
This Office action is in response to amendment/reconsideration filed on 07/12/2022, the amendments have been considered. Claims 1, 3-10, and 12-20 have been amended. Claim 21 has been newly added. Claims 1-21 are pending and have been rejected.




Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior arts used do not describe or suggest “wherein the determining that the performance of the appliance has changed over time is based at least in part on: a duration of a period of usage; a time between periods of usage; and an amplitude of usage”.
The Examiner respectfully disagrees, as Gupta discloses in Paragraph 0048 that the transition generator receives data from a metering device or measuring deice that captures a whole house load profile, which is then passed to the detector. Paragraph 0052 discloses that the detector determines the household specific appliance state machine for each appliance in the household. Paragraph 0055 discloses that there is a determination for the state of each appliance (i.e., active, non-active). Paragraph 0070 discloses identifying the amplitude, periodicity, time of day, time of week, etc. Paragraphs 0082-0085 disclose how much the appliances are being used throughout different times. Fig 7, Paragraph 0021, discloses a measured household specific appliance amplitude transition power and frequency/periodicity.

Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hajime Miyata et al (US 20080270045 A1), hereinafter “Miyata” in view of Abhay Gupta et al (US 20130110621 A1), hereinafter “Gupta”.

Regarding Claims 1 and 12, Miyata discloses a method and a headend device (Miyata, Fig 1, Paragraphs 0025-0026, flow rate measurement device), comprising:
a processor (Miyata, Fig 1, Paragraph 0025, flow rate measurement device);
a network connection (Miyata, Paragraph 0038, transmitting information to other devices);
and one or more computer-readable media storing computer-executable instructions that, when executed by the processor, configure the headend device to perform operations comprising:
obtaining a first flowrate of gas from a device at a service site (Miyata, Fig 1, Paragraphs 0025-0026, flow rate measurement device that contains a flow rate sensor which measures a flow rate at regular intervals);
disaggregating the first flowrate of gas to obtain a second flowrate of gas corresponding to an appliance having a generally fixed-rate of gas consumption (Miyata, Paragraph 0028, flow rate measurement device identifies gas appliance being in use. Paragraph 0029, flow rate measurement device includes a library which includes a threshold value and profiles of gas consumptions by a plurality of gas appliances, wherein the consumption profiles are indicative of profiles of gas consumptions exhibited by gas appliances during the outset of gas consumption);
comparing the second flowrate of gas corresponding to the appliance to a historical gas consumption by the appliance (Miyata, Paragraph 0026, judging unit compares the magnitudes of flow rate differentiated by the computing unit and at least one threshold value stored in the library and determines whether any gas appliance connected downstream of the flow rate sensor has become in use);
determining, based at least in part on the comparing, that performance of the appliance has changed over time (Miyata, Paragraph 0034, the flow rate measurement device measures a gas flow rate every two seconds as described above and sends the data to the computing unit (Step 31), which differentiates the measured flow rate and outputs derivatives of the flow rate at two-second intervals. Paragraph 0035, the derivatives are sequentially transmitted to the judging unit and compared there with the at last one threshold value stored in the library (Step 33). When the differentiated flow rate exceeds the threshold value, it is determined that the operation state of the gas appliance has changed. When a change is detected, the differentiated gas flow is compared against the consumption profile of each gas appliance stored in the library),
generating a notification, based at least in part on the determining that the performance of the appliance has changed over time (Miyata, Paragraph 0037, graph showing gas consumptions of the gas appliances);
and transmitting the notification to another device (Miyata, Paragraph 0038, transmitting information of the results to an external terminal).

However, Miyata fails to explicitly disclose wherein the determining that the performance of the appliance has changed over time is based at least in part on: a duration of a period of usage; a time between periods of usage; and an amplitude of usage.

Gupta, from the same or similar field of endeavor, discloses wherein the determining that the performance of the appliance has changed over time is based at least in part on:
a duration of a period of usage; a time between periods of usage; and an amplitude of usage (Gupta, Paragraph 0050, recording amplitude of power level of appliance. Paragraphs 0082-0085, behavioral information of appliances, which comprises data related to periodicity/frequency, duration, use time of day/week. Duration data of specific appliances is determined. Paragraph 0098, using the measured usage and amplitude, and determined periodicity and duration, create output table setting forth the data regarding each transition level).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata with the method of determining energy usage of appliances from the teachings of Gupta.
One of ordinary skill in the art would have been motivated in order to determine the appropriate usage of the appliances so that the user will be able to reduce the costs of using said appliances (Gupta– Paragraphs 0006-0007).


Regarding Claim 2, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Miyata further discloses wherein the disaggregating, comparing and determining are performed at:
a server at a central office; or a data processing component of the device at the service site (Miyata, Fig 1, Paragraphs 0025-0028, flow rate measurement device that performs the calculations is connected to the gas appliances).

Regarding Claim 3, he combination of Miyata and Gupta disclose the method of claim 1 above, wherein Miyata further discloses wherein obtaining the first flowrate of gas at the service site comprises:
obtaining data regarding time between switch closures; obtaining data regarding a number of switch closures over time; or obtaining data from a metrology device that can directly measure the first flowrate of gas (Miyata, Paragraph 0026, flow rate measurement device comprises a flow rate sensor which measures a flow rate of gas appliances at regular time intervals. Paragraph 0051, a gas appliance is identified based on a compressed profile obtained during the operation of a gas appliance from the start-up to the shutdown).

Regarding Claim 8, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Miyata further discloses wherein determining that performance of the appliance has changed over time comprises:
determining that the time between periods of usage has decreased compared to the historical gas consumption by the appliance (Miyata, Paragraph 0047, measured consumption profile of gas appliance is recorded in the library. New consumption profiles are added or updated based on the start/stop time of usage of gas appliance).

Regarding Claim 9, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Gupta further discloses wherein determining that the performance of the appliance has changed over time comprises:
determining that the amplitude of usage has increased compared to the historical gas consumption by the appliance (Gupta, Paragraph 0050, maintaining range of power levels in a window. If difference in power levels are greater than the allowable margin, then it is time-stamped and recorded. The amplitude of the transition is the amplitude of the change in power levels. This amplitude may be positive or negative depending on whether the power level increased or decreased. Paragraphs 0066-0067, parameters defining appliances include amplitude of appliances, daily usage profile, periodicity of on/off times based on weather or insulation characteristics).

Regarding Claim 10, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Gupta further discloses wherein determining that the performance of the appliance has changed over time comprises:
determining that a peak amplitude of usage has increased compared to the historical gas consumption by the appliance (Gupta, Paragraph 0066, amplitude of appliance is determined. Fig 7, creating an output table based on measured amplitude, determined periodicity, and duration).

Regarding Claim 11, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Miyata further discloses wherein the transmitting the notification to another device comprises transmitting the notification to an in-home device (Miyata, Paragraph 0038, transmitting results to another device).

Regarding Claim 13, the combination of Miyata and Gupta disclose the headend device as recited in claim 12 above, where Miyata further discloses wherein disaggregating the first flowrate of gas comprises:
adjusting a disaggregation function based at least in part on historical data indicating a change in gas consumption of the appliance over time (Miyata, Paragraph 0028, to identify a gas appliance being in use, the flow rate measurement device also comprises the computing unit, the library, the judging unit, and a control circuit which controls the operation of seismoscope, an identification of a gas appliance being in use, a security function and other functions. Paragraph 0035, when the differentiated flow rate exceeds the threshold value, it is determined that the operation state of the gas appliance has changed. When a change is detected, to further determine which gas appliance is in what operation state, the judging unit 8 compares the differentiated gas flow against the consumption profile of each of the gas appliances stored in the library (Step 34) and identifies the gas appliance whose operation state has just changed).


Claim 16 carries similar limitations as discussed with regards to Claims 1 and 12 above and therefore is rejected for the same reason.


Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 9 above. Therefore it is rejected under the same rationale.





Claims 4-7, 14, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Gupta, and in further view of Jose Manuel Sanchez Loureda (WO 2012/156758 A1), hereinafter “Sanchez”.

Regarding Claim 4, the combination of Miyata and Gupta disclose the method of claim 1 above.

However, the combination of Miyata and Gupta fail to explicitly disclose wherein the historical gas consumption by the appliance comprises: a record of gas consumption and a record of corresponding environmental conditions.
 
Sanchez, from the same or similar field of endeavor, discloses wherein the historical gas consumption by the appliance comprises:
a record of gas consumption and a record of corresponding environmental conditions (Sanchez, Paragraph 00115, recorded power consumption of appliance will depend on duration of appliance consumption based on temperature. Paragraph 00168, consumption of gas utilities also applies).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).


Regarding Claim 5, the combination of Miyata and Gupta disclose the method of claim 1 above.

However, the combination of Miyata and Gupta fail to explicitly disclose additionally comprising: selecting the historical gas consumption by the appliance based at least in part on environmental conditions.

Sanchez, from the same or similar field of endeavor, discloses additionally comprising:
selecting the historical gas consumption by the appliance based at least in part on environmental conditions (Sanchez, Paragraph 00113, recorded event profiles of known appliances by using an event clustering type approach. A plurality of recorded event profiles for a known event associated with operation of a known appliance, for example a kettle, are plotted on a graph of power consumption change against duration time, the duration time being the time between an On event and a subsequent Off event. Paragraph 00115, events include duration time of appliance which includes temperature of the water being used. Paragraph 00168, consumption of gas utilities also applies).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).

Regarding Claim 6, the combination of Miyata and Gupta disclose the method of claim 1 above.

However, the combination of Miyata and Gupta disclose fail to explicitly disclose wherein comparing the second flowrate of gas corresponding to the appliance to the representation of historical gas consumption by the appliance comprises: compensating for differences in environmental conditions at times the second flowrate of gas and the historical gas consumption by the appliance were measured.

Sanchez, from the same or similar field of endeavor, discloses wherein comparing the representation of the flowrate of gas corresponding to the appliance to the representation of historical gas consumption by the appliance comprises:
compensating for differences in environmental conditions at times the second flowrate of gas and the historical gas consumption by the appliance were measured (Sanchez, Paragraph 00115, variations in power supply voltage and noise and errors in measurement will result in some variation in recorded power consumption even for an appliance having an apparently fixed power consumption. The event coordinates for a kettle will tend to have a rather broader range of duration times, reflecting the fact that the duration time will depend upon the amount of water in the kettle when it is used and the temperature of the water).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).


Regarding Claim 7, the combination of Miyata and Gupta disclose the method of claim 1 above.
However, the combination of Miyata and Gupta disclose fail to explicitly disclose wherein determining that performance of the appliance has changed over time comprises: determining that the duration of a period of usage has increased compared to the historical gas consumption by the appliance.

Sanchez, from the same or similar field of endeavor, discloses wherein determining that performance of the appliance has changed over time comprises:
determining that the duration of a period of usage has increased compared to the historical gas consumption by the appliance (Sanchez, Paragraph 00115, fixed duration of time of time of usage of appliance will depend on various factors, like power supply voltage, noise errors, and temperature conditions (e.g., how much time is used for the kettle will depend on amount of water, i.e., increased period of duration)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).


Regarding Claim 14, the combination of Miyata and Gupta disclose the headend device as recited in claim 12 above, where Gupta further discloses wherein the appliance is located at a first service point (Gupta, Paragraph 0047, appliance in a household).

However, the combination of Miyata and Gupta fail to explicitly disclose and wherein the comparing additionally comprises: comparing the second flowrate of gas corresponding to the appliance to a gas consumption by a second appliance at a second service point.

Sanchez, from the same or similar field of endeavor, discloses and wherein the comparing additionally comprises: comparing the second flowrate of gas corresponding to the appliance to a gas consumption by a second appliance at a second service point (Sanchez, Paragraph 00162, comparing average consumption of other household or per groups).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).

Regarding Claim 15, the combination of Miyata and Gupta disclose the headend device as recited in claim 12 above.

However, the combination of Miyata and Gupta fail to explicitly disclose wherein the historical gas consumption by the appliance comprises at least one of: an ambient air temperature; an incoming gas temperature; and an incoming water temperature.

Sanchez, from the same or similar field of endeavor, discloses wherein the historical gas consumption by the appliance comprises at least one of: an ambient air temperature; an incoming gas temperature; and an incoming water temperature and a representation of incoming water temperature (Sanchez, Paragraphs 00115, 00148-00151, duration time of appliance depends on the temperature of the water, external temperature, etc.).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 15 above. Therefore it is rejected under the same rationale.

Regarding Claim 21, the combination of Miyata and Gupta disclose the method of claim 1 above, wherein Miyata further discloses wherein determining that performance of the appliance has changed over time additionally comprises:
determining that the time between periods of usage has decreased compared to the historical gas consumption by the appliance (Miyata, Paragraph 0047, measured consumption profile of gas appliance is recorded in the library. New consumption profiles are added or updated based on the start/stop time of usage of gas appliance);
and wherein Gupta further discloses and determining that the amplitude of usage has increased compared to the historical gas consumption by the appliance (Gupta, Paragraph 0050, maintaining range of power levels in a window. If difference in power levels are greater than the allowable margin, then it is time-stamped and recorded. The amplitude of the transition is the amplitude of the change in power levels. This amplitude may be positive or negative depending on whether the power level increased or decreased. Paragraphs 0066-0067, parameters defining appliances include amplitude of appliances, daily usage profile, periodicity of on/off times based on weather or insulation characteristics).

However, the combination of Miyata and Gupta fail to explicitly disclose determining that the duration of a period of usage has increased compared to the historical gas consumption by the appliance.

Sanchez, from the same or similar field of endeavor, discloses determining that the duration of a period of usage has increased compared to the historical gas consumption by the appliance (Sanchez, Paragraph 00115, fixed duration of time of time of usage of appliance will depend on various factors, like power supply voltage, noise errors, and temperature conditions (e.g., how much time is used for the kettle will depend on amount of water, i.e., increased period of duration)).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyata in view of Gupta and in further view of Sanchez in order to further modify the method of identifying gas appliances being used based on volume of gas consumption from the teachings of Miyata and the method of determining energy usage of appliances from the teachings of Gupta with the method of generating consumption profiled of appliances from the teachings of Sanchez.
One of ordinary skill in the art would have been motivated in order to measure and analyze the electricity consumption, in order to identify events and appliances associated with consumption of electricity (Sanchez– Paragraph 00168).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446